                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Robert McClellan,                      )
                                       )
               Plaintiff,              )      ORDER
                                       )
       vs.                             )
                                       )
Montana-Dakota Services, Inc.,         )      Case No. 1:18-cv-133
                                       )
               Defendant.              )


       On October 8, 2019, the parties filed a Stipulation to Dismiss with Prejudice. The court ADOPTS

the parties’ stipulation (Doc. No. 23) and DISMISSES the above-entitled action with prejudice and

without costs or fees to either parties.

       IT IS SO ORDERED.

       Dated this 9th day of October, 2019.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court
